PER CURIAM.
This matter is before the Court for consideration of proposed amendments to Florida Rule of Criminal Procedure Rule 3.992(a) (Criminal Punishment Code Score-sheet). We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Supreme Court Criminal Court Steering Committee (Steering Committee) proposes amendments to rule 3.992(a) in light of chapter 2014-4, section 9, Laws of Florida, which amends section 921.0024(l)(b), Florida Statutes (effective October 1, 2014). Consistent with the new legislation, the amendment creates a multiplier of 2.0 of the subtotal sentence points for certain adult-on-minor sex offenses.
After considering the Steering Committee’s proposals and reviewing the relevant legislation, we adopt the proposed amendments to rule 3.992(a), as reflected in the appendix to this opinion. New language is indicated by underscoring. The amendments shall become effective October 1, 2014, at 12:01 a.m. Because the amendments were not published for comment prior to their adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.1
It is so ordered.
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON, and PERRY, JJ., concur.
APPENDIX
*517[[Image here]]
*518[[Image here]]
*519O County Jail D Time Served _ _ _ □ Community Control _ _ _ D Probation □ Modified _ _ _ Please check if sentenced as □ habitual offender, Dhabitual violent offender, □ violent career criminal, □ prison releasee reoffender, or a □ mandatory minimum applies. O Mitigated Departure □ Plea Bargain Prison Diversion Program Other Reason_ JUDGE’S SIGNATURE Effective Data: For offenses committed under the Criminal Punishment Codo effective for offenses commilled on or after October 1,1998, i (b) [No Changes)

. All comments must be filed with the Court on or before November 3, 2014, with a certificate of service verifying that a copy has been served on the Chair of the Supreme Court Criminal Court Steering Committee, the Honorable Jay P. Cohen, Fifth District Court of Appeal, 300 South Beach Street, Daytona Beach, Florida 32114-5002, cohenj@flcourts. org, and on the Office of State Courts Administrator, Staff to the Committee, Bart Schneider, Office of the General Counsel, 500 South Duval Street, Tallahassee, Florida 32399-1925, schneiderb@flcourts.org, as well as a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The Committee Chair has until November 24, 2014, to file a response to any comments filed with the Court. If filed by an attorney in good standing with The Florida Bar, the comment must be electronically filed via the Portal in accordance with In re: Electronic Filing in the Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment must be electronically filed via e-mail in accordance with In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004). Electronically filed documents must be submitted in Microsoft Word 97 or higher. Any person unable to submit a comment electronically must mail or hand-deliver the originally signed comment to the Florida Supreme Court, Office of the Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional copies are required or will be accepted.